Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of ingots of remelted aluminum scrap and that it is a nonferrous metal scrap, not ores nor concentrates, nor virgin nor crude metal; that said scrap was imported to be used in remanufacture by melting; that, after importation, it was melted and manufactured into aluminum ingots; and that there had been compliance with the regulations prescribed by the Secretary of the Treasury pursuant to Public Law 869, supra. Upon the record presented, it was held that the merchandise comes within the provisions of Public Law 869, supra, and is properly entitled to free entry.